Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 43 and 50 are presented for examination.
Applicant’s preliminary amendment and information disclosure statement filed June 15, 2020 have been received and entered.
Applicants’ election filed December 21, 2021 in response to the restriction requirement of June 30, 2021 has been received and entered.  The applicants elected the invention described in claims 1-16 (Group I) without traverse.  
Claims 43 and 50 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


This is a Written Description rejection. 
 A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).
	An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. 
In particular, the specification as original filed fails to provide sufficient written bases of any of the agents demonstrating wherein possession of use of the broad terms:  an agent that antagonizes elevated ALP and another agent that treats an itch, a skin inflammation or pruritus.  The mere fact that Applicant may have discovered one type of an agent that 
	The mere fact that Applicant may have discovered one type of an agent that treats an itch, a skin inflammation, or pruritus in combination with a progesterone antagonist or an agent that antagonizes elevated ALP is not sufficient to claim the entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 
Claims 1-5 and 9-16 are not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rendered indefinite and vague for the phrase “threats”.  The phrase should be “treats”.
Claim 16 is not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., “A Case of Autoimmune Progesterone Dermatitis Misdiagnosed as Allergic Contact Dermatitis”, Allergy, Asthma, Immunology Research, Vol. 3, No. 2, pages 141-144 (April 2011) of PTO-1449.

Clearly, the cited reference anticipates applicant’s instant composition; therefore, applicant’s instant composition is unpatentable.
Claims 1-4, 10-12 and 15 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-9, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al., “Current management of primary biliary cirrhosis and primary sclerosing cholangitis”, Journal of Hepatology, Vol. 38, pages S24-S37 (2003) of PTO-1449.
Levy et al. teach a method for treating an itch, a skin inflammation, or a pruritus in a subject (primary biliary cirrhosis (PBC) is a chronic, cholestatic autoimmune liver disease characterized by inflammation and progressive destruction, where symptoms include pruritus (itch) in patients, see page S24, left column, one-three paragraphs; having elevated liver ALP, see page S28, left column, one-two paragraphs, the method comprising administering to said subject a therapeutically effective amount of an agent that antagonizes elevated ALP, mycophenolate mofetil or ursodiol (ursodeoxycholic acid), see page S28, left column, first paragraph.  Note page S26, right column, fourth paragraph teaches the active agent(s) is administered orally, topically, or via injection.  Also note in Table 2, for treating pruritus, another agent treats an itch, a skin inflammation, or pruritus is combined with the active agent(s).
Clearly, the cited reference anticipates applicant’s instant composition; therefore, applicant’s instant composition is unpatentable.
Claims 1, 4, 6-9, 15 and 16 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., “A Case of Autoimmune Progesterone Dermatitis Misdiagnosed as Allergic Contact Dermatitis”, Allergy, Asthma, Immunology Research, Vol. 3, No. 2, pages 141-144 (April 2011) .
Lee et al. were discussed above supra for a method for treating an itch, s kin inflammation, or a pruritus in a subject having elevated progesterone (skin lesions occur periodically during the luteal phase of the menstrual cycle due to increases in progesterone, wherein skin lesions were associated with urticaria, erythema multiforme, eczema, itching (pruritus), and vesicular lesions with a progesterone antagonist.
The instant invention differs from the cited reference in that the cited reference does not teach the addition of a second agent, an agent the antagonizes elevated ALP.  However, the secondary reference, Levy et al., teaches agents that antagonizes elevated ALP are well-known to treat an itch, a skin inflammation, or a pruritus in a subject having elevated ALP.  Clearly, one skilled in the art would have assumed to the combination of two individual agents, each known to treat an itch, a skin inflammation, or a pruritus in a subject having elevated ALP in to a single composition have give an additive effect in the absence of evidence to the contrary.
Claims 1-4, 6-12, 15 and 16 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629